54 Mich. App. 282 (1973)
220 N.W.2d 794
PONTIAC POLICE OFFICERS ASSOCIATION
v.
CITY OF PONTIAC.
Docket No. 14843.
Michigan Court of Appeals.
Decided November 1, 1973.
Gregory, Van Lopik & Higle (by J. Douglas Korney), for plaintiff Pontiac Police Officers Association.
Tolleson, Burgess & Mead (by J. Douglas Dahn), for defendant City of Pontiac.
*283 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Francis W. Edwards, Assistant Attorney General, for the Employment Relations Commission.
Before: LESINSKI, C.J., and R.B. BURNS and QUINN, JJ.

SUPPLEMENTAL OPINION
QUINN, J.
An order of the Supreme Court in the above entitled cause dated April 18, 1974, and designated CR 12-98, provides:
"We grant leave to appeal and sua sponte vacate the decision of the Court of Appeals reported at 50 Mich. App. 382; 213 NW2d 217 (1973).
"On the authority of Detroit Police Officers Association v City of Detroit, 391 Mich. 44; 214 NW2d 803 (1974), we hold that a residency requirement is a mandatory subject of collective bargaining.
"We remand to the Court of Appeals for reconsideration, in light of D.P.O.A. v City of Detroit, supra, of the question whether the continuation of a civilian trial board for policemen is a `mandatory', `permissive' or `illegal' subject of collective bargaining."[1]
Pursuant thereto we have reconsidered our prior holding. Contrary to the language of the foregoing order, this case does not involve the question, "whether the continuation of a civilian trial board for policemen is a `mandatory', `permissive' or `illegal' subject of collective bargaining".
The question originally before this Court was
"Is the question of a civilian trial board for policemen a mandatory subject for collective bargaining when the city charter provides for a police trial board?" Police *284 Officers Association v Pontiac, 50 Mich. App. 382, 383; 213 NW2d 217 (1973).
For the reasons expressed in our prior opinion, we affirm our negative answer to this question. We do not read Detroit Police Officers Association, supra, as a refutation of that reasoning. The question of a civilian trial board on the facts of this case is a permissive subject of collective bargaining.
All concurred.
NOTES
[1]  391 Mich. 814 (1974).